DETAILED ACTION
This office action is a response to the amendment and arguments filed on February 14, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-8, filed February 14, 2022, with respect to the objection to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 7-8, filed February 14, 2022, with respect to the rejection of Claims 1, 5-6, 10-11, 15-16 and 20 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1, 5-6, 10-11, 15-16 and 20 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 5-6, 10-11, 15-16 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:



The closest prior art found is as follows: Agiwal et al. (US 2021/0007146), Kim et al. (US 2020/0314815), Liu et al. (US 2019/0281636) and Chen (US 2021/0007145)

Prior art reference Agiwal is directed to a method for random access procedure for supporting large random access response window size. The communication method and system may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. A method performed by a terminal for handling listen before talk (LBT) failure in a wireless communication system is provided. The method comprises identifying consistent LBT failure for active uplink (UL) bandwidth part (BWP) in a serving cell, identifying at least one UL BWP for which consistent LBT failure has not been triggered on same carrier in the serving cell, wherein the at least one UL BWP is configured with physical random access channel (PRACH) occasion, and switching the active UL BWP to an UL BWP among the at least one UL BWP (Agiwal Abstract; Figure 4, 5, 14, 31 and 32; Paragraph [0002, 0008-0014 and 0115]).
Prior art reference Kim is directed to a method and apparatus for transmitting or receiving uplink feedback information in a communication system. A terminal may comprise receiving downlink control information (DCI) from a base station, the DCI including resource allocation Kim Abstract; Paragraph [0074-0075 and 01000-0131]).
Prior art reference Liu is directed to a terminal apparatus that performs an uplink LBT procedure, wherein one or more than one subframes are allocated for transmission of a message 3 in an LAA cell, and an LBT procedure for transmission of a random access preamble is initiated in a case where it is determined that a channel is busy in all of the one or more than one subframes (Liu Abstract; Paragraph [0193-0206]).
Prior art reference Chen is directed to a media access control protocol data unit transmission method. An MPDU transmission method, including transmitting an MPDU. The MPDU is used to indicate types of formats of one or more RAR messages in the MPDU (Chen Abstract; Paragraph [0056-0099]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...detecting, by the terminal device, a first Random Access Response (RAR) for the first message by using a first RAR format or a second RAR format according to a type of an uplink carrier sending the first message, wherein the first RAR format is different from the second RAR format; wherein the uplink carrier is an uplink unlicensed carrier or an uplink licensed carrier, and detecting, by the terminal device, the first RAR for the first message by using the first RAR format or the second RAR format according to the type of 
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414